I DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner note
Examiner notes that applications 15/182,686 (US 10,249,767) and 14/343,367 (US 9,437,6689), are related to the current application because they share the same subject matter of β-Ga2O3, and the same Applicant and/or Assignee.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi, et al. (US 7,151,280) (“Hayashi”), in view of Challa et al. (US 2008/0138953 A1) (“Challa”), in view Matsuzaki, et al., "Growth, structure and carrier transport properties of Ga2O3 epitaxial film examined for transparent field-effect transistor", Thin Solid Films, 496, 2006, 37-21 (“Matsuzaki”), in view of Ohira, et al. (JP2008-303119) (“Ohira”) (by means of the previously provided machine translation), in light of evidentiary reference Ichinose et al. (US 2010/0229789 A1) (“Ichinose”).
Examiner note: The prior art above can be found in the parent application 15/250,262.
Note on prior art
Hayashi and Challa teach all the structure using SiC for the claimed MISFET;
Matsuzaki teaches that SIC has is routinely used for power devics. However, there is a need for power devices which operate in the DUV region for optoelectronic applications in biotechnology and nanotechnology, and that β-Ga2O3 is a unique DUV transparent material with an extremely large bandgap;
Ohira teaches that one knows how to grown β-Ga2O3 films on β-Ga2O3 substrarte; and
Inchinose teaches that one knows how to dope β-Ga2O3 with p-type dopants, and the different crystal planes of β-Ga2O3,and why one would use these planes.

Regarding claim 25, 
Point 1: the structure of the MISFET is known in relation to SIC
Hayashi teaches at least in figure 17:
an n-type SIC single crystal film (2) formed on a main surface of an n-type SIC substrate (1); 
a p-type SIC single crystal film (3) formed on the n-type SIC single crystal film (2) and 
a gate electrode (G/6) covered on a bottom surface, and side surfaces with a gate insulating film (5) and is embedded in the p- type SiC single crystal film (3); 
a first and a second contact regions (4s) formed in the p-type SiC single crystal film (3) respectively on both sides of the gate electrode (G/6); 
a source electrode (S/7s) which is formed on the p-type SiC single crystal film (3) and is connected to the first and second contact regions (4s); and 
a drain electrode (D/8) formed on the n-type SiC substrate (1) on a surface opposite to the n-type SiC single crystal film (2), 
wherein the n-type SiC single crystal film (2) and the p-type SiC single crystal film (3) include homoepitaxial films (this is a product by process limitation. Under MPEP 2113, in a device claim the product is limited to the final product of the process. Here the final product is the single crystal film. The prior art teaches that each of the SiC are single crystal films; Col. 2 at lines 60-63, where the SiC is a 4H polytype crystal) on the main surface of the n-type SiC substrate (1), and 
Hayashi does not teach:
the gate electrode is covered with a gate insulating film;

a gate insulating film (108) on the top surface of the gate electrode (top of 110, G1, or G2) between the contact regions (112s).
It would have been obvious to one of ordinary skill in the art to combine Challa with Hayashi and form the insulting film of Hayashi all around the gate electrode as shown in Challa because it would have protected the gate electrode from overlying metal structures, and thus prevent possible short circuits to the gate electrode. 
Based upon the above Examiner has shown how Hayashi and Challa teach the structure of the claimed MISFET is known.

The combination of Hayashi and Challa do not teach:
The SiC substrate, the n-type SiC single crystal film, and the p-type SiC single crystal film are made out of β-Ga2O3;
The p-type SiC single crystal film includes Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P as a p-type dopant; 
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.

Point 2: one would replace SiC with β-Ga2O3 for use in high power optoelectronic applications which need to operate in the DUV region
Matsuzaki teaches:
That SiC has been routinely used for power devices. Pg. 37, col. 1 at lns. 5-6. Matsuzaki also teaches that wide bandgap semiconductors are required for high power and high temperature 
Matsuzaki teaches that a material that will fulfill this need is β-Ga2O3 because it is a unique DUV transparent oxide semiconductor with an extremely large bandgap. Id. Therefore, it would have been obvious to one of ordinary skill in the art to replace the SiC material of Hayashi with the β-Ga2O3 material of Matsuzaki as this would allow one to construct a high power high temperature transistor that will be transparent to the DUV spectrum. Which, according to Matsuzaki, is what is necessary for biotechnology and nanotechnology industries. 
Because β-Ga2O3 it uniquely qualified as a material that has a high bandgap, can operate at high power, and is transparent to the DUV spectrum it would have been obvious to one of ordinary skill in the art at the time at the time of the invention to replace the SiC material of Hayashi with the β-Ga2O3 films of Matsuzaki in order to make a MISFET which would gain the above benefits and fill the stated needs for the biotechnology and nanotechnology industries for these type of devices.
Based upon the above, Examiner has shown why it would have been obvious for one of ordinary skill in the art  to replace SiC with β-Ga2O3, and it would be obvious to try this replacement for the above reasons.

Replacing the SiC of  Hayashi and Challa with the β-Ga2O3 of Matsuzaki does not expressly teach:
The SiC substrate, the n-type SiC single crystal film, and the p-type SiC single crystal film are made out of β-Ga2O3;
The p-type SiC single crystal film includes Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P as a p-type dopant; 

Point 3: One of ordinary skill in the art knows how to grow β-Ga2O3 films on β-Ga2O3 substrates.
Ohira teaches:
That β-Ga2O3 films can be grown on β-Ga2O3 substrates. 
Ohira teaches that one of ordinary skill in the art would want to grow β-Ga2O3 films on β-Ga2O3 substrates because it would reduce the defects and dislocations in the β-Ga2O3 films and would prevent internal stress between the β-Ga2O3 films and the substrate. ¶ 0011.
It would have been obvious to one of ordinary skill in the art to use the teachings of Ohira and form the β-Ga2O3 films of Matsuzaki on a β-Ga2O3 substrate because it would reduce the internal stress of the device and reduce the defects and dislocations of the Ga2O3 films since one would be growing a semiconductor film on a substrate with the same crystalline structure. In this case, the β-Ga2O3 would be grown on the β-Ga2O3 substrate, thereby creating the power transistor of Hayashi and Challa with reduced defects and dislocations.
Based upon the above, Examiner has shown why one of ordinary skill in the art can, and would want to use only β-Ga2O3 to form the claimed MISFET device.

Hayashi, Challa, Matsuzaki, and Ohira do not teach:
The p-type SiC single crystal film includes Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P as a p-type dopant; 
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.

Point 4a: One of ordinary skill in the art knows how to dope β-Ga2O3 to make it p-type.
Evidentiary reference Ichinose teaches:
That in order for β-Ga2O3 to exhibit p-type conductivity one needs to replace some Ga with a p-type dopant. ¶ 0145. Ichinose teaches that known p-type dopants for β-Ga2O3 include H, Li, Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, Tl, Pb or the like. Id. Thus, it would have been obvious to one of ordinary skill in the art that they could have used one of the above materials in order to change the conductivity of β-Ga2O3 to become p-type. As such Ichinose evidences the fact that one of ordinary skill in the art knows how to dope β-Ga2O3 in order to change its conductivity just like one knows how to dope SiC to change its conductivity. 

Point 4b: One of ordinary skill in the art knows the different crystal planes of  β-Ga2O3, and how to use these different crystal planes.
Evidentiary reference Ichinose also teaches:
wherein the main surface of the n-type β-Ga2O3 substrate includes a plane rotated by not less than 50° and not more than 90° with respect to a (100) plane.

Based upon the above, Ichinose teaches that one of ordinary skill in the art knows how to use dopants to change the conductivity type of β-Ga2O3, and how to select the crystal plane and/or orientation of the crystal plane in order to balance the tradeoffs inherent in the material of β-Ga2O3. 

Conclusion to claim 25.
To summarize, Hayashi and Challa teach all of the structural features of the claimed device can be made out of SiC. Matsuzaki teaches that it would have been obvious to one of ordinary skill in the art to replace SiC with β-Ga2O3. And, Ohira teaches that it would be obvious to form β-Ga2O3 films on a β-Ga2O3 substrate. While Ichinose teaches the known dopants for β-Ga2O3 to change the conductivity of β-Ga2O3, and, how to change/select the crystal plane/orientation to form the device on.

2O3 future references to structure containing a β-Ga2O3 will be in reference to Hayashi’s SiC, and not necessarily to β-Ga2O3 because they are art recognized as being replaceable by each other.
Regarding claim 26-31, 33-38,
	Ichinose teaches at least in figure 6 that β-Ga2O3 is a crystal formed along the a-axis, b-axis, and c-axis. Ichinose also teaches that β-Ga2O3 can comprise three planes (100), (010), and (001). 

    PNG
    media_image1.png
    820
    596
    media_image1.png
    Greyscale

2O3 bounded by the above three planes there inherently are other planes.	 These inherent other planes are shown in the figures below

    PNG
    media_image2.png
    274
    186
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    195
    338
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    422
    518
    media_image4.png
    Greyscale

	

However, these limitations are either inherent in β-Ga2O3, as evidenced by Ichinose figure 6, or they are obvious as stated in claim 1 in relation to Ichinose. They are inherent because forming β-Ga2O3 will inherently produce a crystal with all the claimed planes and axis. Therefore, under MPEP 2112, the inherent features of the planes, axis, and angles is not patentable because something old, β-Ga2O3, does not become patentable upon the discovery of a new property, the axis, planes, and angles.
With respect to which side of the crystal one considers a main surface is a matter of choice based Examiner’s rational in claim 1, because Ichinose teaches that the growth of the β-Ga2O3 substrate in the different axis, or planes, is a matter of optimization. This is because when one grows the β-Ga2O3 substrate in the b-axis cleavage in the (100) plane because stronger, but when one grows the β-Ga2O3 substrate in the a-axis or c-axis cleavage in the (100) and the (001) plane becomes weakened and this allows workability in all the planes to be better. Therefore, whether to rotate the substrate or not is a matter of design choice because it is a tradeoff between ability to cleave the substrate and the workability of the substrate. ¶ 0070. Further, at least according to ¶ 0074, it does not matter which axis a, b, or c the crystal is grown so long as it is grown in one axis direction.
Therefore, claims 26-31, and 33-38 are rejected as being directed to inherent properties of β-Ga2O3, and which plane to form the device on is an obvious choice for one of ordinary skill in the art based upon the considerations of the material properties as discussed above.
Regarding claim 32,
2O3single crystal film includes a high resistance film which behaves as i-type due to charge compensation and acts as a channel layer (Applicant in the remarks, dated July 2, 2021, states they have support for this limitation in ¶¶ 0027, and 70. Both of these state that this limitation is due to the p-layer being doped as stated in claim 1. Since the prior art teaches the structure behind this claims limitation the prior art teaches the claimed characteristic. This is because, as stated, the characteristic being claimed is due the p-layer being doped with the dopants of claim 1. See MPEP 2112.



Response to Arguments
Applicant's arguments filed dated December 30, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
On page 5 of the Remarks Applicant states that Hayashi is deficient in four things.
The use of SiC instead of β-Ga2O3;
SiC uses different p-type dopants than claimed;
The gate electrode is not covered by a gate insulating film; and
The main surface is not rotated.
With respect to 1,
Examiner agrees. As stated in the rejection Hayashi, and in combination with Challa teach the structural elements of the claim. They the same MISFET device except they use SiC instead of β-Ga2O3.
With respect to 2,
It would have been obvious that the p-type dopant used in SiC could be different than the p-type dopant used in β-Ga2O3. This is because they are different materials and will need different dopants to obtain a p-type dopant.
With respect to 3,
Examiner agrees which is why Examiner used Challa to teach this limitation.
With repsect to 4,
Examiner agrees which is why Ichinose is used.
On page 6 of the Remarks Applicant states that the rest of the references fail to make up the deficiencies of Hayashi.

	In regards to the Ichinose reference,
Appliant asserts that Ichinose does not teach that the main surface includes a plane rotated with respect to  (100) plane. 
Exmainer disagrees. As shown above β-Ga2O3 includes several planes. The choice of which plane, and its rotation, to use as the “main” plane is a matter of choice. As stated β-Ga2O3 inherently has a plurality of planes. One of ordinary skill in the art would know the pros and cons of each plane. There are limited options of surfaces, planes, and axis in β-Ga2O3. With this limited number of options the choice of which “main surface” to use would be apparent based upon the design requirements necessary to achieve the characteristics one wants. Do they want better cleavage, better workability, better ability to implant dopants, different electrical characteristics, etc., or do they want some combination of features provided by one surface, rotation, axis over others. These are standard choices one of ordinary skill in the art must trade-off when making a device. The prior art provides the teachings to allow one of ordinary skill in the art to make the claimed device using routine skill in the art to choice what tradeoffs they want to make.
Applicant next argues that Ichinose teaches that the p-type layer does not necessarily need to be doped p-type to act like p-type. 
This argument is unpersuasive. Just because it does not necessarily need to be doped p-type to act p-type does not mean that one of ordinary skill in the art wouldn’t still dope it p-type. 
For all the above reasons, Applicant’s arguments are unpersuasive. 








Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822